THE COURT.
Motion to dismiss.
'  The respondent advances three grounds in support of its motion to dismiss the appeal herein. The first ground has to do with appellant’s failure to file his opening brief within time. Two days prior to the argument on the motion the appellant filed his brief and upon the hearing offered affidavits tending to establish that the delay in filing the same was attributable to financial distress and to illness of counsel. The showing so made is, in our opinion, suffi*685cient to warrant relieving the appellant from Ms default, and he is so relieved.
The second and third grounds of the motion have to do with the authentication and form of the record on appeal. Both grounds lack merit. The record is properly authenticated. Included therein is a bill of exceptions duly settled by the trial judge and a certificate of the clerk of the court below certifying to the correctness of the copies of the papers on file in his office. We find nothing in the arrangement of' these several matters in the transcript that calls for a dismissal of the appeal.
The motion is denied and, in accordance with our order of October 5, 1936, the respondent is given thirty days within which to file its brief.